Citation Nr: 0734027	
Decision Date: 10/30/07    Archive Date: 11/07/07

DOCKET NO.  04-35 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Propriety of reduction of a 20 percent rating for cartilage 
damage of the left knee to a 10 percent evaluation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Raffaelli, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1976 to 
January 1996. 
 
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision, dated April 2003, by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida. 


FINDINGS OF FACT

1.  In a September 2002 rating decision, the RO proposed to 
reduce the evaluation for the veteran's cartilage damage of 
the left knee from 20 percent to 10 percent. 

2.  Notice of the proposed reduction was sent to the wrong 
address and the veteran has indicated he never received 
notice of the proposed reduction.


CONCLUSION OF LAW

Reduction of the 20 percent rating for cartilage damage of 
the left knee was improper, and that evaluation is restored.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.105, 3.344, 4.71a, Diagnostic Code (DC) 5258 (2007). 
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Propriety of the Rating Reduction

In an April 1998 rating decision, service connection for 
cartilage damage of the left knee was granted and assigned a 
20 percent evaluation under DC 5258, effective February 1, 
1996.  The evidence of record included three VA examinations.  
During the March 1996 VA examination, the veteran complained 
of pain and occasional dislocation of the left knee.  The 
left knee was noted as tender, but there was no swelling, 
inflammation, or effusion.  Reflexes, sensation, and muscle 
strength was normal.  The examiner noted significant 
limitation of motion to the knee but did not provide a 
numerical evaluation for the range of motion.  The veteran 
was diagnosed with joint disease of the knee.  

During the September 1997 VA examination, the veteran 
complained of pain, locking, and instability.  Range of 
motion was noted as zero to 145 degrees with pain.  
Tenderness was noted, but there was no effusion, deformity, 
or instability.  An x-ray of the left knee revealed no bony, 
joint, or soft tissue abnormality.  During the December 1997 
VA examination, the veteran complained of instability and 
swelling of the left knee.  The left knee was noted as having 
1+ effusion but no instability.  Range of motion was noted as 
zero to 140 degrees.  The examiner diagnosed the veteran as 
having a cartilage disorder without evidence of 
osteoarthritis on the radiographic examination.  

In September 2002, the veteran underwent a VA examination 
where he complained of pain and an occasional grinding and 
grating sensation.  He had no complaints of locking, 
instability, or swelling.  The examination showed no evidence 
of joint effusion, tenderness, or swelling.  Range of motion 
was noted as zero to 135 degrees.  An X-ray of the left knee 
was within normal limits.  The examiner diagnosed the veteran 
with left knee pain and noted that there were no objective 
findings on physical examination.
    
The provisions of 38 C.F.R. § 3.105(e), allow for the 
reduction in evaluation of a service connected disability 
when considered warranted by the evidence, but only after 
following certain procedural guidelines.  See also 38 C.F.R. 
§ 4.1 (A disability may require re-ratings over time in 
accordance with changes in law, medical knowledge, and the 
veteran's condition.).  Specifically, under 38 C.F.R. § 
3.105, before the RO may reduce an evaluation for a service 
connected disability, the veteran must be notified of his 
rights, given an opportunity for a hearing and time to 
respond, and the reduction may be made effective no sooner 
than permitted, last day of the month in which a 60-day 
period from the date of notice to the beneficiary of the 
final action expires. 

A review of the record on appeal fails to show that the RO 
followed the above procedural guidelines before implementing 
its proposed reduction of the rating assigned to the 
veteran's service connected left knee disability.  
Specifically, a review of the record on appeal shows that, in 
September 2002, the RO proposed reducing the veteran's 20 
percent rating for service connected cartilage damage of the 
left knee to a 10 percent rating.  A copy of the proposal was 
sent to the veteran in September 2002, but the notice was 
sent to the wrong address.  In the June 2003 Notice of 
Disagreement, the veteran specifically stated that he had not 
received a letter proposing the rating reduction. 

Consequently, the Board finds that the RO violated the 
procedures required for rating reductions under § 3.105.  
Therefore, the RO's rating reduction was improper, and the 20 
percent evaluation for cartilage damage of the left knee is 
restored.

II.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The Board observes that in light of the favorable 
outcome of this appeal, any perceived lack of notice or 
development under the VCAA should not be considered 
prejudicial.

 
 ORDER

The reduction of the 20 percent rating for cartilage damage 
of the left knee was improper and, therefore, is restored. 


____________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


